Citation Nr: 1639022	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-02 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for the residuals of a cracked sternum, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, and emotional problems. 

5.  Entitlement to service connection for drug and alcohol dependence, claimed as secondary to an acquired psychiatric disorder.



REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1974 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2009 and September 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a travel board hearing before the Board in his substantive appeal dated January 2011.  His April 2016 substantive appeal did not reflect any selection regarding the optional Board hearing.  In June 2016, the Veteran was notified that his BVA hearing had been scheduled for August 2016.  The day before the hearing was scheduled, the RO received correspondence from the Veteran's attorney stating that the Veteran would not attend the hearing and requesting that the Board proceed with adjudication of the claims.  Therefore, as the hearing request is withdrawn, no further action is required to provide the Veteran a hearing in these matters. 38 C.F.R. § 20.704(e) (Withdrawal of hearing requests).


FINDINGS OF FACT

1.  An October 2009 rating decision denied entitlement to service connection for a left knee disability and the residuals of a cracked sternum; the Veteran was properly notified of the adverse outcome in an October 2009 letter and he did not file a timely notice of disagreement to appeal the RO's decision.
 
2.  The additional evidence received more than one year after the October 2009 rating decision with regard to entitlement to service connection for a left knee disability and the residuals of a cracked sternum is not new and material.

3.  The Veteran's low back disability did not have its onset in service and is not otherwise related to service; arthritis did not manifest within the first post-service year.

4.  The Veteran's PTSD is a result of the Veteran's own willful misconduct. 

5.  The Veteran's drug and alcohol dependence is not related to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The October 2009 rating decision denying service connection for a left knee disability and the residuals of a cracked sternum is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  The criteria to reopen the claim of service connection for a left knee disability and the residuals of a cracked sternum are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2015).

3.  The criteria for service connection for a low back disability are not met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  PTSD was not incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 105, 1101, 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2015).

5.  The criteria for service connection for drug and alcohol dependence are not met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters sent in December 2008 and January 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Board finds the January 2013 VA examination with March 2016 opinion and the February 2015 VA examination adequate to decide the appeal.   See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.   

New and Material Evidence - Laws and Regulations

RO decisions become final one year from the date of the letter accompanying the decision in the absence of clear and unmistakable error, and are not subject to revision except on receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 5109A(a), 5110(a); 38 C.F.R. § 3.156(b). 

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a). 

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).



Timeliness of NOD and New and Material Evidence - Left Knee and Cracked Sternum

The Veteran's claims for entitlement to service connection for a back disability, a left knee disability, and the residuals of a cracked sternum were denied in an October 2009 rating decision.  The Veteran was notified of the adverse determination and he did not submit a timely notice of disagreement (NOD) with regard to his claimed left knee disability or the residuals of a cracked sternum.  He did not submit new and material evidence prior to the end of the appeal window with regard to these claims.  

The Veteran did submit a timely NOD with regard to his claim for entitlement to service connection for a low back disability.  In August 2014, almost five years after the October 2009 rating decision, the Veteran submitted an untimely NOD with regard to several issues including entitlement to service connection for a left knee disability and the residuals of a cracked sternum.  The RO notified the Veteran and his attorney that this August 2014 NOD was untimely in a November 2014 letter.  The Veteran's attorney sent in correspondence in January 2015 suggesting that the August 2014 NOD was not untimely.  In support of this assertion, the attorney attached the October 2009 rating decision, a cover letter from the Veteran's previous representative dated January 2010 with the NOD attached, a January 2010 VA letter acknowledging receipt of the January 2010 NOD and the election of the Decision Review Officer (DRO) process; and a record of a telephone call by the Veteran dated January 2014 requesting that his January 2010 NOD be processed.   The RO essentially denied the contentions put forth as thereafter, the RO issued the September 2015 rating decision and the March 2016 statement of the case in which the RO continued the finding that the October 2009 rating decision is final. 

With respect to a NOD, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  "[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  A broad NOD may confer appellate jurisdiction over all the issues adjudicated in a rating decision.  A "narrow or specific NOD," by comparison, may limit appellate jurisdiction to the issue specifically identified in the NOD.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  All communications should be liberally construed.  Id. at 561-62. 

The Veteran's timely January 2010 NOD specifically stated disagreement with the RO's determination denying service connection for a low back disability.  It does not express disagreement with any of the other determinations on the October 2009 rating decision.  The former representative's January 2010 cover letter merely states, "Attached you will find the following information submitted for consideration: VA 21-4138 (NOD), Medical Records."  The cover letter contains no clear statement that the Veteran intended to disagree with any specific RO determination.  Moreover, the medical records that were included are all about the Veteran's claimed low back disability.  The records do not contain any reference to the claimed left knee disability or residuals of a cracked sternum.  Likewise, the RO's January 2010 letter acknowledging the NOD makes no reference to a specific claim.  The record of the Veteran's January 2014 phone call requesting his NOD be processed is also generic in nature; it does not reference any specific claims.  

Even with a liberal interpretation, the Board finds that the timely January 2010 NOD was specific in nature and that it only expressed disagreement with the RO's denial of service connection for a low back disability.  The Veteran did not timely appeal the October 2009 denials of service connection for a left knee disability or residuals of a cracked sternum.  No new and material evidence was received with regard to these claims within a year and the denials became final by operation of law. 

The evidence considered at the time of the October 2009 denial included: the Veteran's application for benefits, a VCAA letter sent to the Veteran from the RO; a statement in support of claim received in December 2008; treatment records of private providers Dr. P.T. and Grant's H.C.; a letter from private Dr. W.F. that there were no treatment notes relating to the claimed conditions; letters sent by the RO to the Veteran dated July 2009 and August 2009; service treatment records (STRs) from the Veteran's period of active duty; private treatment records from prior to service; and a VA audiology examination dated August 2009.  The RO denied the claims in October 2009 because there was no evidence the Veteran complained of, injured, sought treatment for, or was diagnosed with a cracked sternum or a left knee problem in service.  

Since the October 2009 denial, the RO has received no additional evidence discussing the Veteran's claim regarding the residuals of a cracked sternum.  The only additional evidence discussing the left knee at all is a March 2016 VA rheumatology consult note which reflects the Veteran's knees were not tender to palpation or swollen.  While this knee treatment evidence is new, it is not material.  As new and material evidence has not been presented to reopen the claims for entitlement to service connection for the residuals of a cracked sternum and a left knee disability, the previous final denial must stand.  

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Certain chronic disabilities, such as degenerative arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A decision of the U. S. Court of Appeals for the Federal Circuit clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Analysis - Service Connection Low Back

The Veteran asserts that he has a current low back disability that had onset during service, either due to military physical training or due to being run over by a vehicle.  See, e.g., December 2008 claim; correspondence from the Veteran received January 2011.  

In regard to the first element of service connection, the Board observes that the Veteran has been diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine.  See, e.g., March 2016 VA spine examination report.  Thus the first element of service connection, current disability, is satisfied.

In regard to the second and third elements, in-service injury and nexus, the evidence is more ambiguous.  STRs do not reflect any complaints regarding, treatment of, or diagnosis of a back injury or condition.  In his May 1975 Report of Medical History at separation from service, the Veteran denied recurrent back pain, denied arthritis or bursitis, denied bone, joint or other deformity, denied swollen or painful joints, and denied history of broken bones. 

In a December 2008 statement, the Veteran stated that he hurt his lower back during physical training.  He stated, "I report to sick call for by [sic] lower back...".  As noted above, there are no STRs reflecting any treatment for the lower back, to include acute and chronic complaints.  He denied any history of recurrent back pain or back/joint related issues at separation. 

Alternatively, the Veteran has stated that his back was injured in an off duty incident in which he was "horsing around" with buddies on military property.  He asserts that he sometimes went to an area of the base to chase rabbits along with some of his buddies.  They chased the rabbits with vehicles, however, when no rabbits were around, one person got out of the vehicle to "play" the rabbit.  On the night of the incident, he was chosen to be the rabbit.  The Veteran asserts that was intoxicated, he fell, and the front tire of a jeep ran over him knocking his wind out and injuring his back.  He stated that he was able to stand up afterwards with significant pain and then he stayed in bed for two days before returning to duty.  He indicated that he did not report the incident because both he and the driver of the vehicle feared military discipline.  The Veteran reports that he was able to cope with the pain due to drug use.  See January 2011 and February 2015 statements in support of claim; February 2015 VA examination report.  

In December 1978, the Veteran sought treatment for back pain; the treatment note reflects he reported being run over by a Jeep during service.  The provider determined the Veteran's back pain was caused by a recent work-related injury due to heavy lifting.  A contemporaneous spine x-ray was taken and the study was normal without suggestion of any acute trauma, acute lesion or deformity of the lumbosacral spine.  The provider noted that the Veteran's physical examination was normal and bilateral ankle and knee reflexes were also normal.  The assessment was "simple lumbar sacral spine strain aggravated by work."  

There is no further evidence reflecting treatment for the back after 1978 until 2000.  Lumbar spine x-rays from 2000 showed interspace degenerative changes at multiple levels without compression fracture or destruction of the posterior elements.  

In January 2013 the Veteran received a VA/QTC spine examination.  He reported a history of onset of symptoms in 1973 when he was run over by a jeep.  He reported he did not seek medical treatment but just dealt with it.  The Veteran reported the back condition subsequently got better then worse again; he stated that the pain comes and goes.  He was taking Vicodin twice daily and reported flare-ups.  He denied a history of back surgery.  With testing, he had full range of motion of the thoracolumbar spine with no objective evidence of painful movement.  Muscle strength was normal; deep tendon reflexes were normal; sensory examination was normal; straight leg testing was negative; and there was no evidence of radiculopathy.  He was not using any assistive devices for locomotion.  Imaging studies were conducted and they did not reveal arthritis or vertebral fracture at that time.  The examiner provided a negative nexus opinion due to lack of evidence the in-service motor vehicle accident occurred. 

The RO determined that the January 2013 medical opinion was not adequate and the Veteran's claims file was reviewed by a VA examiner in March 2016.  The examiner opined that the Veteran's current back disability was not related to service.  In support of this conclusion, the examiner noted that there was no documentation of a back injury or back complaints in service; the Veteran indicated he had no history of recurrent back pain at separation; and medical documentation 3.5 years after service suggested a work-related back strain due to heavy lifting.  In conclusion, the examiner stated there was not sufficient evidence of a low back condition with onset in service continuing to the present. 

Although the Veteran is competent to report a back injury and being run over by a vehicle as these experiences are subject to lay observations, the Board does not find either of these assertions credible.  During the Veteran's approximately 17 months in the service, he sought treatment at sick call eight times for six acute complaints which included kidney infections and/or hematuria, an ear injury/infection, sore throat, and an injury to the great toe on the right foot.  There were no complaints associated with the back.  Given this contemporaneous medical evidence showing the Veteran periodically sought treatment for medical complaints including an injury to the big toe, it is not credible that the Veteran did not seek any treatment - with sick call or at a civilian facility after allegedly being run over by a Jeep.  In addition, the Board notes the Veteran's report of medical history at separation reflects he had no history of recurrent back pain or any related orthopedic complaints.  The Board can ascertain no motive for the Veteran checking a box denying a history of recurrent back pain at separation had he actually been run over by a Jeep, injuring his back. 

The Board acknowledges the Veteran's December 1978 private treatment in which he reported being run over by a Jeep in service.  The December 1978 provider performed an examination of the Veteran which included x-rays; the provider indicated that the examination and the x-rays were normal.  The provider made no direct commentary on the Veteran's assertion regarding being run over; however, the contemporaneous medical evidence in the report does not otherwise support the Veteran's claim.  

The first documented back injury occurred in 1978 and was a simple strain due to heavy lifting in a civilian job; the Veteran did not seek treatment for his back again until 2000, some 25 years after separation from service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub. nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (stating that evidence of a prolonged period without medical complaint is proper to consider).  Moreover, records show that the Veteran worked in construction for his entire career since separation from service.  See, e.g., February 2015 VA psychiatric examination report.  

The Veteran has not satisfied the second and third elements of service connection.  There is no credible evidence of an in-service back injury.  In fact, the evidence of record does not show a chronic back disability until 2000.  There is no competent medical opinion of record connecting the Veteran's current back disability to service.  Moreover, the Veteran was not diagnosed with arthritis within one year of separation from service.  As such, the criteria to establish service connection for a back disability are not met.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability

The Veteran asserts that he has a psychiatric disability, alternatively claimed as PTSD, depression, anxiety disorder, and an emotional condition, which he believes is due to service.  He was afforded a VA psychiatric examination in February 2015.  The examiner indicated that the Veteran met the DSM criteria for PTSD diagnosis and that all of the Veteran's reported mental health symptoms (to include depression, anxiety, panic attacks, suspiciousness, chronic sleep impairment, memory difficulties, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances including work and work like setting) could be attributed to PTSD. Besides substance abuse, the examiner indicated that there were no other mental disorders present to account for the Veteran's reported and observed symptoms. 

The examiner provided a diagnosis of PTSD based on the Veteran's claimed in-service stressor.  The claimed stressor is as follows: when the Veteran was stationed in Germany he snuck under the barracks fence to buy drugs.  After purchasing the drugs, he noticed that he had only half as much as expected.  As the dealer was walking away, the Veteran yelled at him and gave chase.  The dealer ran through a hedge on a street and was hit by a vehicle.  When the Veteran saw the dealer after the accident, he was lying on the street, body twisted and blood coming out of his ears.  The Veteran reported that the driver of the car began to return to the scene so he fled the scene.  See February 2015 statement and February 2015 VA examination report. 

In addition to the regulations regarding service connection discussed above, the code provides that no compensation shall be paid if the disability was the result of the person's own willful misconduct.  38 U.S.C.A. § 1110.   For VA purposes, willful misconduct includes the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1 (m), 3.301(d).  Further, "willful misconduct" is an act involving conscious wrongdoing or known prohibited action involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.
 
In the present case, the Veteran's PTSD stressor - chasing a drug dealer and then watching him get hit by a car and the immediate aftermath - is a result of the Veteran's own willful misconduct.  The Board finds that the Veteran's purposefully buying drugs and chasing the dealer for shorting him was an act involving known prohibited action with deliberate or intentional wrongdoing with reckless disregard for the probable consequences.  The Veteran's own statements make it clear that he knew his actions were prohibited.  

In summary, the Board finds that the Veteran's alleged in-service PTSD stressor did not occur in the line of duty because it was due to willful misconduct.  As such, service connection cannot be granted on that basis.  See 38 C.F.R. § 3.301.  The Veteran's current diagnosis of PTSD is based solely on the incident discussed above and this incident occurred as a result of his own willful misconduct.  

Substance Dependence

As a preliminary matter, the Board notes the Veteran has been diagnosed with drug and alcohol dependence during the period on appeal.  The law provides that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1 (n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  Accordingly, as there is no legal basis to establish service connection for drug and alcohol dependence, this matter need not be addressed further because the law, and not the evidence, is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Alternatively, the Veteran has claimed service connection for drug and alcohol abuse as secondary to his diagnosed PTSD.  As discussed above, the Veteran's PTSD is not subject to service connection.  As such, secondary service connection must be denied.  

ORDER

As new and material evidence has not been received, the Veteran's claim to reopen the issue of entitlement to service connection for a left knee disability is denied. 

As new and material evidence has not been received, the Veteran's claim to reopen the issue of entitlement to service connection for the residuals of a cracked sternum is denied. 

Service connection for a low back disability is denied.

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, anxiety, and emotional problems is denied.

Service connection for drug and alcohol abuse is denied. 



______________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


